Citation Nr: 0013457	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  99-01 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for claimed hearing 
loss.  

2.  Entitlement to service connection for claimed tinnitus.  




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel







INTRODUCTION

The veteran had active duty training from November 1959 to 
July 1960.  Other periods of active duty training have not 
been verified.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision by the RO.  



FINDINGS OF FACT

1.  No competent evidence has been submitted to show that the 
veteran has current hearing disability as contemplated by 
38 C.F.R. § 3.385 due to disease or injury which was incurred 
in or aggravated by service.  

2.  No competent evidence has been submitted to show that the 
veteran has current disability manifested by tinnitus due to 
disease or injury which was incurred in or aggravated by 
service.  



CONCLUSIONS OF LAW

1.  The claim of service connection for hearing loss is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999).  

2.  The claim of service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the veteran contends that he has hearing loss 
and tinnitus started in service as the result of a puncture 
injury to the right ear.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  Additionally, the pertinent laws and 
regulations provide that sensorineural hearing loss will be 
presumed to have been incurred in service if it had become 
manifest to a degree of ten percent or more within one year 
of the veteran's separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

The regulations pertaining to hearing loss provide that for 
the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

The threshold question which the Board must address in this 
case is whether the appellant has presented well-grounded 
claims.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (Court) which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet. App. 341 (1996).  The United States Supreme 
Court declined to review that case.  Epps v. West, 118 S. Ct. 
2348 (1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well grounded.  The Court stated that in order for a claim 
to be well grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that, to the extent that the veteran may be offering his own 
opinion as to the questions of medical diagnosis and 
causation as presented in this case, the record does not 
reflect that he has any professional medical expertise.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  

A careful review of the service medical records shows that 
the veteran underwent a quadrennial examination in August 
1964.  The examination report was negative for any 
complaints, findings or diagnosis of hearing loss, tinnitus 
or a puncture injury to the right ear.  Whispered voice 
testing showed the veteran's hearing to be normal.  

Following service, the medical records show the veteran was 
treated on numerous occasions for various conditions 
including back and shoulder pain, arm numbness, periodic 
right shoulder dislocation with resultant residual shooting 
pains to the right side of the head and neck and symptoms of 
anxiety and depression.  The veteran's private physician's 
attribute these disabilities to a work-related accident which 
occurred in the mid 1980's.  In June 1991, it was noted that 
he had tinnitus.  

During a private independent medical evaluation in June 1994, 
the veteran noted that, at times, he heard noises in his ears 
that sounds like locusts.  

It is pertinent to note that the post-service medical 
evidence is negative for any complaints, findings or 
diagnosis of hearing problems.  

The Board finds that the requirements of Caluza have not been 
met with respect to the claims of service connection for 
hearing loss and tinnitus.  There is no medical evidence 
showing that the veteran currently suffers from impaired 
hearing resulting in a disability as defined by 38 C.F.R. § 
3.385 (1999).  In the absence of proof of present disability, 
there can be no well-grounded claim.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143-44 (1992).  Moreover, there is simply no 
medical evidence showing that the veteran has current 
disability manifested by tinnitus due to disease or injury 
which was incurred in or aggravated by service.  

The Board is mindful of the veteran's contentions that, 
during his 6-month period of active duty training, he 
suffered a puncture injury to his right ear.  However, there 
is simply no medical evidence to show that the veteran 
currently suffers from a right ear disability related to such 
an injury.  In fact there are no treatment reports to show 
that the veteran complained of a right ear puncture in 
service or thereafter.  

As such, the veteran has not presented well-grounded claims.  
Rabideau.  Therefore, in light of the foregoing, service 
connection for hearing loss and tinnitus is denied. 

Since the veteran's claim is not well grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.  



ORDER

Service connection for a hearing loss is denied, as a well-
grounded claim has not been submitted.  

Service connection for tinnitus is denied, as a well-grounded 
claim has not been submitted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

